Citation Nr: 0430835	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of internal derangement, left knee, currently rated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which awarded an increased evaluation of 20 percent 
for post operative residuals of internal derangement, left 
knee, effective August 30, 2002.  


FINDINGS OF FACT

The competent medical evidence of record shows palpable 
tenderness of the medial joint line with both valgus and 
varus stress; mild degenerative changes consistent with early 
osteoarthritis of the left knee; arthrosis particularly of 
the femoral tibila collateral compartment and lateral 
patellafemoral joint; chondromalacia; full extension of 10 
degrees; and full flexion of 120 degrees.


CONCLUSION OF LAW

The criteria for an increased rating beyond 20 percent for 
post operative residuals of internal derangement, left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.14, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257 to 
5261, and 5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a September 2002 VA letter, which is 
prior to the November 2002 rating decision.  The RO notified 
the veteran again in March 2004.

In the September 2002 VA letter, the RO notified the veteran 
of the responsibilities of the VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a private or VA medical facility.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to the VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  In the March 2004 VA letter, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
and also requested the veteran to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  The 
March 2004 VA letter was sent after the rating decision, but 
before the case was certified to the Board.  Furthermore, the 
veteran was sufficiently notified by the September 2002 
letter.  Thus, there was no prejudice.

The RO notified the veteran why he was entitled to an 
increased rating of 20 percent for post operative residuals 
of internal derangement, left knee in the November 2002 
rating decision, and the August 2003 statement of the case, 
as well as the July 2004 supplemental statement of the case.  
The RO notified the veteran of the laws and regulations 
pertaining to increased ratings and provided a detailed 
explanation why a 20 percent rating was warranted for post 
operative residuals of internal derangement, left knee based 
on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, August 2002 and March 2003 VA outpatient treatment 
reports, and two September 2003 private examination reports.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided a VA medical examination in October 
2002, and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO granted service connection for post operative 
residuals of internal derangement, left knee in April 1960, 
and assigned a 10 percent rating.  In August 2002, the 
veteran filed a claim for an increased rating, which the RO 
granted in November 2002, assigning a 20 percent rating for 
post operative residuals of internal derangement, left knee.  
The veteran appeals this decision.  

In support of his claim, the veteran contends that he 
continues to have problems with popping or clicking in the 
knee area, as well as stiffness and soreness.  He also states 
that his doctor told him he had arthritis in the knee, and 
something floating in the knee that causes popping.  Thus, 
the veteran argues that he is entitled to a rating higher 
than 20 percent for his service-connected post operative 
residuals of internal derangement, left knee.  (See April 
2003 notice of disagreement; and VA 9 Form dated in September 
2003)

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Code 5003 notes that in the absence of 
limitation of motion, rate as below:  20 percent with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) under the Code 5003 states that the 
20 percent and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.

The RO rated the veteran under Diagnostic Code 5261 for 
limitation of extension of the leg.  The average normal range 
of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 
4.71a, Plate II.  Extension limited to 5 degrees receives a 
noncompensable rating; extension limited to 10 degrees gets a 
10 percent rating; extension limited to 15 degrees gets a 20 
percent rating; and extension limited to 20 degrees gets a 30 
percent rating.  

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).  

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under Diagnostic Codes 5257 and 
5003.  VAOPGCPREC 23-97 (1997).  

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint is rated as 20 
percent disabling under Diagnostic Code 5258.

Diagnostic Code 5259 assigns a 10 percent rating for 
cartilage, semilunar, removal of, symptomatic.

Diagnostic Code 5263 assigns a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
Specifically, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  38 C.F.R. § 4.59
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

An August 2002 VA examination report shows complaints of 
worsening left knee pain over the course of two years.

An October 2002 VA examination report shows complaints of 
left knee pain upon going from a sitting to a standing 
position, walking more than four to five blocks, and 
kneeling.  The examiner noted that the veteran rates the pain 
as a 6 out of 10, lasting 24 to 48 hours a week, and that the 
veteran denies any stiffness, weakness, locking, giving way, 
or instability.  The examiner noted the veteran's reports 
that he has knee swelling approximately once per month.  The 
examiner suggested rest and minimal weight-bearing during the 
times when the pain flares up.  

Upon examination, the examiner found no apparent limping, 
listing or guarding, and no visible swelling or 
discoloration.  He found palpable tenderness of the medial 
joint line only, and no effusion, palpable crepitus, or local 
heat.  Lachman's and Drawers are negative.  He noted that 
joint capsules are tight, and that there is some pain of the 
medial joint line with both valgus and varus stress.  He 
further noted that is no collateral ligament laxity 
detectible, and no Baker's cysts.  He found no ratcheting 
with deep flexion or rotation out, and active range of 
motion.  He noted that full extension is 10 degrees, and full 
flexion 120 degrees.

An October 2002 VA x-ray examination report shows no acute 
fracture or bony malalignment.  The report notes small 
hypertrophic spurs posteriorly off of the patella, indicating 
mild degenerative changes; and no effusion or soft tissue 
abnormalities.  The diagnosis was mild degenerative changes 
consistent with early osteoarthritis involving the left knee.

A March 2003 VA outpatient treatment report shows diagnosis 
of arthropathy of the left knee.

A private radiology report dated on September 8, 2003 shows 
narrowing of the medial and lateral compartments to a mild 
degree with small marginal osteophytes; minimal osteophyte 
formation off the posterior aspect of the patella superiorly 
and inferiorly; no joint effusion evident; and no destructive 
lesion evident.  The diagnosis was minor osteoarthritis of 
the left knee.

A radiology report from the same private clinic dated on 
September 10, 2003 shows arthrosis particularly of femoral 
tibila collateral compartment and lateral patellafemoral 
joint; degree of chondromalacia; thin degenerative lateral 
meniscus with degenerative tears; poorly visualized mid 
portion of medial meniscus could be degenerative tear; 
grossly intact cruciate ligament, medial collateral ligament, 
and infrapatellar tendon; and small popliteal cyst.  
Specifically, the examiner noted, in addition to a small 
joint effusion, a somewhat bilobed cluster of popliteal 
cysts.

The Board finds upon a review of the medical evidence that a 
rating higher than 20 percent is not warranted for the post 
operative residuals of internal derangement, left knee.

As noted, the RO rated the post operative residuals of 
internal derangement, left knee under Diagnostic Code 5261 
for limitation of extension of the leg, and assigned a 20 
percent evaluation.  A 30 percent evaluation is warranted for 
extension limited to 20 degrees.  The medical evidence shows 
that the veteran's left leg flexion is limited to 10 degrees.  
Thus, an evaluation higher than 20 percent is not warranted 
under Diagnostic Code 5261.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
receives a noncompensable rating.  The October 2002 VA 
examination report shows that the veteran's flexion is 
limited to 120 degrees; thus, the veteran cannot receive a 
compensable rating under Diagnostic Code 5260.

The Board has considered rating the post operative residuals 
of internal derangement, left knee under Diagnostic Code 
5258, which rates as 20 percent disabling cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain, and effusion into the joint.  The October 2002 VA 
examiner noted, however, that the veteran denied any locking.  
Moreover, an October 2002 VA x-ray examination report shows 
no effusion or soft tissue abnormalities.  A September 8, 
2003 private radiology report also shows no joint effusion 
evident.  A radiology report from the same private clinic 
dated on September 10, 2003 shows a small joint effusion, but 
no indication of frequent episodes.  Thus, the symptomatology 
of the post operative residuals of internal derangement, left 
knee cannot be rated under Diagnostic Code 5258.

The Board also has considered rating the veteran's post 
operative residuals of internal derangement, left knee under 
Diagnostic Code 5257, for other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
An October 2002 VA examination report shows, however, that 
the veteran denies any stiffness, weakness, giving way, or 
instability of the left knee, and the examiner found no 
collateral ligament laxity detectible.  Moreover, a September 
10, 2003 private examination report shows a grossly intact 
cruciate ligament, medial collateral ligament, and 
infrapatellar tendon.  Thus, a rating under Diagnostic Code 
5257 is not warranted.  

The medical evidence shows no indication of genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  So, the post operative 
residuals of internal derangement, left knee cannot be rated 
under Diagnostic Code 5263.

The record shows an April 1960 rating under Diagnostic Code 
5259, for cartilage, semilunar, removal of, symptomatic, due 
to an August 1957 excision of left medial semilunar cartilage 
of the knee.  The highest rating the veteran can receive 
under Diagnostic Code 5259, however, is 10 percent, which is 
lower than the veteran's current rating.  

Moreover, the veteran is not entitled to be rated separately 
under Diagnostic Codes 5259, 5261, and 5003, because the 
symptomatology associated with the ratings are the same.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Left knee 
osteoarthritis and pain are the same criteria used to assign 
a 10 percent rating for removal of semilunar cartilage, 
symptomatic under Diagnostic Code 5259; a 20 percent rating 
for limitation of extension of the leg under Diagnostic Code 
5261; and a 10 or 20 percent rating for x-ray evidence of 
arthritis, degenerative (hypertrophic or osteoarthritis) with 
or without occasional incapacitating exacerbations, under 
Diagnostic Code 5003.  Code 5003 even specifies under Note 
(1) that the 20 percent and 10 percent ratings based on x-ray 
findings of arthritis will not be combined with ratings based 
on limitation of motion.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

The Board also finds that a higher disability evaluation 
based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The objective medical 
findings show that the left knee can perform normal working 
movements with some endurance.  See 38 C.F.R. § 4.40.  An 
October 2002 VA examination report shows no apparent limping, 
listing or guarding.  Moreover, the VA examiner found no 
ratcheting with deep flexion or rotation out, and active 
range of motion.  The medical evidence shows no more movement 
than normal, weakened movement, excess fatigability, or 
incoordination.  38 C.F.R. § 4.45(f).

The Board notes that the medical evidence shows pain on 
pressure of the left knee, which is an important factor in 
assessing the level of disability involving any form of 
arthritis.  See 38 C.F.R. §  4.59.  The October 2002 VA 
examiner found palpable tenderness of the medial joint line.  
He further found that joint capsules are tight, and that 
there is some pain of the medial joint line with both valgus 
and varus stress.  The Board also notes in the October 2002 
VA examination report the veteran's complaints of worsening 
left knee pain over the course of two years; and left knee 
pain lasting for two to three days a week, particularly upon 
going from a sitting to a standing position, walking more 
than four to five blocks, and kneeling.

However, the veteran's present level of disability, including 
limitation of motion and pain causing functional impairment 
is contemplated by the current 20 percent rating he has been 
awarded.  See 38 C.F.R. § 4.1.  The October 2002 VA examiner 
found left leg limitation of extension is 10 degrees.  The 
rating schedule shows that based on clinical evidence of 
limitation of motion alone, the highest rating for leg 
extension limited to 10 degrees is a 10 percent disability 
rating.  See Diagnostic Code 5261.  The post operative 
residuals of internal derangement, left knee was assigned a 
higher rating of 20 percent based on pain on movement of the 
joint, which is considered the functional equivalent of 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence does not show 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the symptomatology of the post operative residuals of 
internal derangement, left knee more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5261.  
See 38 C.F.R. § 4.7.  

Thus, the claim for an increased rating for post operative 
residuals of internal derangement, left knee is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for post operative 
residuals of internal derangement, left knee, currently rated 
as 20 percent disabling, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



